DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a second office action, final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered.
With regards to remarks about “Drawing” the amendments and remarks are persuasive. Therefore the objection has been withdrawn.
With regards to remarks about “Claim objection” the amendments and remarks are persuasive. Therefore the objection has been withdrawn.
With regards to remarks about “Claim rejection under 35 USC 101” the amendments are persuasive. Therefore the objection has been withdrawn. Though claim 1, 9, and 15 contains some abstract limitation the claims are integrating into a practical application of improving the additive manufacturing process by performing preprocessing corrections for the geometric or intensity distortion embedded in the sensor data.
With regards to remarks about “Claim rejection under 35 USC 103” the amendments and remarks are not persuasive. The newly added amendment is taught    Dave et al (US 20160184893 A1) (hereinafter Dave) .Thus rejection under 35 USC 103 has been maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Bharadwaj et al. (US 20190384274 A1), (hereinafter Bhardwaj) in view of  Herzog et al  ( US 6892163 B1) (hereinafter Herzog)   and in further view of  Dave et al  ( US 20160184893 A1) (hereinafter Dave) .
Regarding Claim 1, Bharadwaj teaches 
a method for generating fault indications for an additive manufacturing machine (Bharadwaj, Para [0001], potential fault) based on a comparison of the outputs of multiple process to measured sensor data (Bharadwaj, Para [0006], line 11-16, the method includes estimating using the received sensor data and received model output data to predict one or more material properties) the method comprising: 
receiving, via a communication interface ,sensor data from a plurality of sensors (Bharadwaj, Fig 1, element 110) from the additive manufacturing machine during manufacture of at least one part (Bharadwaj, Fig 2A, element 205,Para[0006], line 3 , receiving sensor data during the build of (i.e. during manufacture of at least one part) a metallic component using the AM process )
However Bharadwaj is silent with regards to 
applying one or more preprocessing corrections to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data;

selecting a plurality of models from a model database, each model generating expected sensor values for a defined condition; 
computing difference values between a selected set of the sensor data and an output of each of the plurality of models; 
computing a probability density function defining, for each of the models, a likelihood that a given difference value corresponds to each respective model; 
applying a probabilistic rule to determine, for each of the models, a probability that the corresponding model output matches the received sensor data; and 
outputting an indicator of a defined condition corresponding to a model having the highest match probability.  
Herzog teaches 
selecting a plurality of models from a model database (Herzog, COL8, line 35-40,the process model 50 is comprised of a parameter estimation model 52 or collection of parameter estimation models 52)model generating expected sensor values for a defined condition; (Herzog, COL8,line 35-40, Fig1, an estimated value for each sensor (i.e. expected sensor value) or data signal 14 of asset 12 to be monitored for the presence of fault conditions(i.e. defined condition in view of claim 4)
computing difference values between a selected set of the sensor data and an output of each of the plurality of models; (Herzog, Fig 6, COL11, line 25-36, For each current set of signal data values acquired the estimate process parameters procedure 64 uses the parameter estimation models 52 to 
computing a probability density function defining, for each of the models, a likelihood that a given difference value corresponds to each respective model; (Herzog,COL10,line 30-36,the training data residuals(i.e. difference value) are next used by a compute nominal residual probability density function (PDF) procedure 48 to create a fault detection model 54(i.e. respective model) for each monitored signal)
applying a probabilistic rule to determine, for each of the models, a probability that the corresponding model output matches the received sensor data; (Herzog, Fig 9, 3rd box, by fitting a standard Gaussian PDF to the computed training data residuals and then adding successive higher order terms of a remainder function to the standard Gaussian PDF until an adequate fit (i.e. match)is produced)
outputting an indicator of a defined condition corresponding to a model having the highest match probability (Herzog, COL10, line 36-40, the fault detection models 54 is typically comprised of mathematical descriptions of the probability density function that best characterizes or best fits(i.e. highest match probability) the training data residual for the monitored signal. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include probabilistic technique to select highest matching process model for an additive manufacturing machine as taught by Herzog in view of Bharadwaj for the purpose of an accurate fault detection .Therefore , this technique will ensure less complex  decision making process during model selection and improve the overall surveillance system .(Herzog,COL3, line 30-36).
However combination of Bharadwaj and Herzog is silent with regards to 
applying one or more preprocessing corrections to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data;
Dave teaches 
Applying one or more preprocessing (Para [0062], line 1-8, Also in Fig 22, showing preprocessing steps) corrections (Para[0063], line 12-16, “The signal should be corrected for the various optical attenuations that have occurred through beam splitting as well as the correction for the remote location of the molten region 305 on the work piece 304 that resulted in the optical emission 306 of which a portion 307 was collected.”) to sensor data from at least one of the plurality of sensors the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data (Para[0063], line 1-7 , “This reflected optical beam 307 then makes its way through a series of analytical instruments. Abeam splitter 308 sends a portion of intensity level.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include applying one or more preprocessing corrections to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data as taught by Dave in view of Bharadwaj and Herzog for the purpose of adding dynamic correction to the manufacturing process .Therefore , this technique will ensure less defects in the final product by adjusting the process variable dynamic way.

Regarding Claim 2, the combined art of Bharadwaj, Herzog, and Dave teaches, the method of claim 1, 
Bharadwaj further teaches further comprising tagging the received sensor data with an identifier of the at least one part (Bharadwaj, Para [0006], line 16-22, in view of drawing in Fig. 6 of instant application “laser power” can be one of the tag .In prior art the sensor data may include time series laser power data as a proposed tag).

Regarding Claim 3, the combined art of Bharadwaj, Herzog, and Dave teaches, the method of claim 1, 
Bharadwaj further teaches further comprising tagging the received sensor data to indicate whether the laser was on or off when the sensor data was produced. (Bharadwaj, Para[0023], line 8-12, the example monitoring sensors 110 may also include sensors configured to provide time series laser power data (i.e. based on laser power level the laser’s on and off state can be determined)).

Regarding Claim 4, the combined art of Bharadwaj, Herzog, and Dave teaches, the method of claim 1, 
Bharadwaj further teaches wherein the defined condition is one of (I) a fault condition or (ii) a quality metric. (Bharadwaj, Para [0025], fault classification module 116 configured to predict fault conditions).

Regarding Claim 5, the combined art of Bharadwaj and Herzog teaches, the method of claim 1, 
Bharadwaj further teaches further comprising receiving, via the communication interface (Bharadwaj, Para [0024], line 23-26, and a server on the same or a different network).
However the combined art is silent with regards to information identifying a selected set of sensors.
Dave teaches information identifying a selected set of sensors. (Dave, Fig 3A and 3B, Para [0064], line 7-15, two types of pyrometer (i.e. sensor) stationary pyrometer 314 as a Eulerian sensor and pyrometer 311 as Lagrangian sensor are identified .This way prior art is grouping (i.e. Identifying) the sensors based on its position with respect to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include information regarding sensor set selection as taught by Dave in view of Bharadwaj and Herzog for the purpose of   grouping sensor data based on its position. Therefore, the knowledge about sensor position with respect to the melt pool help error correction in the prediction process (Dave, Para[0068], line 11-15, Fig 4).

Regarding Claim 6 the combined art of Bharadwaj, Herzog, and Dave teaches, the method of claim 1, 
Herzog further teaches further comprising defining a kernel specifying a subset of the received sensor data (Herzog, Fig 4, element 34, COL 8, line 20-27, the historical operating data includes a set or range of observations (i.e. subset) from expected or typical operation of the asset 12 that are acquired and digitized by a data acquisition means 20 and stored in a memory means 24 as training data 34) which is used in computing the probability density function. (Herzog, Fig 4, element 34, 44, 48)

Regarding Claim 7, the combined art of Bharadwaj, Herzog, and Dave teaches, the method of claim 6, 
Herzog further teaches 
wherein the kernel contains received sensor data (Herzog, Fig 4, element 34, COL 8, line 20-27, the historical operating data includes a set or range of observations (i.e.   
However the combination of Bharadwaj and Herzog is silent with regards to received sensor data including at least one of (i) a set of laser on transients (LOTs) , (ii) a set of samples in time at the start of a laser mark, (iii)a set of samples defined by all measurements with position (x, y) in a range of Ax and Ay from a point in space, (iv) a set of samples based on a part number, or (v) a set of samples based on a scan strategy identifier.  
Dave teaches received sensor data including at least one of (i) a set of laser on transients (LOTs) , (ii) a set of samples in time at the start of a laser mark, (iii)a set of samples defined by all measurements with position (x, y) in a range of Ax and Ay from a point in space, (iv) a set of samples based on a part number, or (v) a set of samples based on a scan strategy identifier.(Dave , Para[0053], Fig 5 , as the beam scans the area of a witness coupon 500 it will collect data at discrete sampling location 501. There will be also optical sensor reading 503 which will cover a fixed field of view. So sensor data will be collected based on different scan strategy (i.e. discrete or data from Lagrangian optical sensor and continuous scan or data from Eulerian sensor)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include set of sensor data based on scan strategy in an additive manufacturing machine as taught by Dave in view of Bharadwaj and Herzog for the purpose of maximum coverage of sensor data in build plan 

Regarding Claim 8, the combined art of Bharadwaj, Herzog, and Dave teaches, the method of claim 1, 
However the combination of Bharadwaj and Herzog is silent with regards to wherein the sensor data is received from an on- axis sensor and an off-axis sensor.  
Dave teaches wherein the sensor data is received from an on- axis sensor and an off-axis sensor. ( In light of specification of instant application as explained in Para[0032],line 12-16, "On-axis” is used to refer to a sensor which is looking down the path that the laser is pointed, using same optics as are steering the laser. An off-axis sensor may be, for example, on the side in a fixed position looking at the entire build plate. In cited prior art of Dave, Fig 4A, element 412- “on axis sensor” and element 413-“off-axis sensor”. Para[0048], line 4-23, the optical sensor 412 collects optical radiation from the travelling melt pool .Optical sensor 413 can be configured to receive optical information across a wide field of view 414(i.e. entire build plate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include optical sensors in different location from the build plate as taught by Dave in view of Bharadwaj and Herzog for the purpose of maximum coverage for the build plan .Therefore, this technique will ensure to identify microstructural defects during the manufacturing process. (Dave, Para [0003]).

Claim 9, Bharadwaj teaches a system for generating fault indications for an additive manufacturing machine (Bharadwaj, Para [0001], potential fault) based on a comparison of the outputs of multiple process to measured sensor data (Bharadwaj, Para [0006], line 11-16, the method includes estimating using the received sensor data and received model output data to predict one or more material properties) the system comprising: 
a device comprising a communication interface( Bharadwaj, Para[0024], line 23-26, a server on the same or a different network )configured to receive sensor data from the additive manufacturing machine during manufacture of at least one part, the device further comprising a processor ( Bharadwaj, Para[0021],line 1-5) configured to perform: 
receiving, via a communication interface ,sensor data from a plurality of sensors (Bharadwaj, Fig 1, element 110) from the additive manufacturing machine during manufacture of at least one part (Bharadwaj, Fig 2A, element 205,Para[0006], line 3 , receiving sensor data during the build of (i.e. during manufacture of at least one part) a metallic component using the AM process )
However Bharadwaj is silent with regards to 
applying one or more preprocessing corrections to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data;


selecting a plurality of models from a model database, each model generating expected sensor values for a defined condition; 
computing difference values between a selected set of the sensor data and an output of each of the plurality of models; 
computing a probability density function defining, for each of the models, a likelihood that a given difference value corresponds to each respective model; 
applying a probabilistic rule to determine, for each of the models, a probability that the corresponding model output matches the received sensor data; and 
outputting an indicator of a defined condition corresponding to a model having the highest match probability.  
Herzog teaches selecting a plurality of models from a model database (Herzog, COL8, line 35-40,the process model 50 is comprised of a parameter estimation model 52 or collection of parameter estimation models 52)model generating expected sensor values for a defined condition; (Herzog, COL8,line 35-40, Fig1, an estimated value for each sensor (i.e. expected sensor value) or data signal 14 of asset 12 to be monitored for the presence of fault conditions(i.e. defined condition in view of claim 4)
computing difference values between a selected set of the sensor data and an output of each of the plurality of models; (Herzog, Fig 6, COL11, line 25-36, For each current set of signal data values acquired the estimate process parameters procedure 64 uses the parameter estimation models 52 to estimate values for one or more of the current signal data values. The compute data residuals procedure 76 performs a mathematical transformation 
computing a probability density function defining, for each of the models, a likelihood that a given difference value corresponds to each respective model; (Herzog,COL10,line 30-36,the training data residuals(i.e. difference value) are next used by a compute nominal residual probability density function (PDF) procedure 48 to create a fault detection model 54(i.e. respective model) for each monitored signal)
applying a probabilistic rule to determine, for each of the models, a probability that the corresponding model output matches the received sensor data; (Herzog, Fig 9, 3rd box, by fitting a standard Gaussian PDF to the computed training data residuals and then adding successive higher order terms of a remainder function to the standard Gaussian PDF until an adequate fit (i.e. match)is produced)
outputting an indicator of a defined condition corresponding to a model having the highest match probability (Herzog, COL10, line 36-40, the fault detection models 54 is typically comprised of mathematical descriptions of the probability density function that best characterizes or best fits(i.e. highest match probability) the training data residual for the monitored signal. The training data is presumed to accurately characterize the expected normal operating states (i.e. indicator of defined condition)of the asset 12)

However combination of Bharadwaj and Herzog is silent with regards to 
applying one or more preprocessing corrections to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data;
Dave teaches 
Applying one or more preprocessing (Para [0062], line 1-8, Also in Fig 22, showing preprocessing steps) corrections (Para[0063], line 12-16, “The signal should be corrected for the various optical attenuations that have occurred through beam splitting as well as the correction for the remote location of the molten region 305 on the work piece 304 that resulted in the optical emission 306 of which a portion 307 was collected.”) to sensor data from at least one of the plurality of sensors the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data (Para[0063], line 1-7 , “This reflected optical beam 307 then makes its way through a series of analytical instruments. Abeam splitter 308 sends a portion of the beam to a photodiode 309. Photodiode 309 (i.e. sensor) can be capable of sensing a range of frequencies at a high enough speed and recording rate (i.e. intensity level.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include applying one or more preprocessing corrections to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data as taught by Dave in view of Bharadwaj and Herzog for the purpose of adding dynamic correction to the manufacturing process .Therefore , this technique will ensure less defects in the final product by adjusting the process variable dynamic way.

Regarding Claim 10, the combined art of Bharadwaj, Herzog, and Dave teaches, the system of claim 9, 
Bharadwaj further teaches 
wherein the processor is further configured to perform tagging the received sensor data with an identifier of the at least one part (Bharadwaj, Para [0006], line 16-22, in view of drawing in Fig. 6 of instant application “laser power” can be one of the tag .In prior art the sensor data may include time series laser power data as a proposed tag)

Regarding Claim 11 the combined art of Bharadwaj, Herzog, and Dave teaches, the system of claim 9, 
Bharadwaj further teaches 
wherein the processor is further configured to perform tagging the received sensor data to indicate whether the laser was on or off when the sensor data was produced. (Bharadwaj, Para[0023], line 8-12, the example monitoring sensors 110 may also include sensors configured to provide time series laser power data (i.e. based on laser power level the laser’s on and off state can be determined))

Regarding Claim 12, the combined art of Bharadwaj, Herzog, and Dave teaches, the system of claim 9, 
Bharadwaj further teaches 
wherein the defined condition is one of (I) a fault condition and (ii) a quality metric. (Bharadwaj, Para [0025], fault classification module 116 configured to predict fault conditions)

Regarding Claim 13, the combined art of Bharadwaj, Herzog, and Dave teaches, the system of claim 9, 
Herzog further teaches wherein the processor is further configured to perform  defining a kernel specifying a subset of the received sensor data (Herzog, Fig 4 ,element 34 ,COL 8,line 20-27, the historical operating data includes a set or range of observations (i.e. subset) from expected or typical operation of the asset 12 that are acquired and digitized by a data acquisition means 20 and stored in a memory means 24 as training data 34)  which is used in computing the probability density function (Herzog, Fig 4, element 34, 44, 48).
Claim 14, the combined art of Bharadwaj, Herzog, and Dave teaches, the system of claim 13, 
Herzog further teaches 
wherein the kernel contains received sensor data (Herzog, Fig 4, element 34, COL 8, line 20-27, the historical operating data includes a set or range of observations (i.e. subset) from expected or typical operation of the asset 12 that are acquired and digitized by a data acquisition means 20 and stored in a memory means 24 as training data 34)  
However the combination of Bharadwaj and Herzog  is silent with regards to received sensor data including at least one of (i) a set of laser on transients (LOTs) , (ii) a set of samples in time at the start of a laser mark, (iii)a set of samples defined by all measurements with position (x, y) in a range of Ax and Ay from a point in space, (iv) a set of samples based on a part number, or (v) a set of samples based on a scan strategy identifier.  
Dave teaches received sensor data including at least one of (i) a set of laser on transients (LOTs) , (ii) a set of samples in time at the start of a laser mark, (iii)a set of samples defined by all measurements with position (x, y) in a range of Ax and Ay from a point in space, (iv) a set of samples based on a part number, or (v) a set of samples based on a scan strategy identifier.(Dave , Para[0053], Fig 5 , as the beam scans the area of a witness coupon 500 it will collect data at discrete sampling location 501. There will be also optical sensor reading 503 which will cover a fixed field of view. So sensor data will be collected based on different scan strategy (i.e. discrete or data from Lagrangian optical sensor and continuous scan or data from Eulerian sensor)) 


Regarding Claim 15 Bharadwaj teaches a non-transitory computer-readable storage medium storing program instructions that when executed cause a processor to perform a method for generating fault indications for an additive manufacturing machine (Bharadwaj, Para [0001], potential fault) based on a comparison of the outputs of multiple process to measured sensor data (Bharadwaj, Para [0006], line 11-16, the method includes estimating using the received sensor data and received model output data to predict one or more material properties) the method comprising: 
receiving, via a communication interface ,sensor data from a plurality of sensors (Bharadwaj, Fig 1, element 110) from the additive manufacturing machine during manufacture of at least one part (Bharadwaj, Fig 2A, element 205,Para[0006], line 3 , receiving sensor data during the build of (i.e. during manufacture of at least one part) a metallic component using the AM process )
However Bharadwaj is silent with regards to 
applying one or more preprocessing corrections to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data;
selecting a plurality of models from a model database, each model generating expected sensor values for a defined condition; 
computing difference values between a selected set of the sensor data and an output of each of the plurality of models; 
computing a probability density function defining, for each of the models, a likelihood that a given difference value corresponds to each respective model; 
applying a probabilistic rule to determine, for each of the models, a probability that the corresponding model output matches the received sensor data; and 
outputting an indicator of a defined condition corresponding to a model having the highest match probability.  
Herzog teaches selecting a plurality of models from a model database (Herzog, COL8, line 35-40,the process model 50 is comprised of a parameter estimation model 52 or collection of parameter estimation models 52)model generating expected sensor values for a defined condition; (Herzog, COL8,Line 35-40, Fig1, an estimated value for each sensor (i.e. expected sensor value) or data signal 14 of asset 12 to be monitored for the presence of fault conditions(i.e. defined condition in view of claim 4)
computing difference values between a selected set of the sensor data and an output of each of the plurality of models; (Herzog, Fig 6, COL11, line 25-36, For each current set of signal data values acquired the estimate process parameters procedure 64 uses the parameter estimation models 52 to estimate values for one or more of the current signal data values. The compute data residuals procedure 76 performs a mathematical transformation 
computing a probability density function defining, for each of the models, a likelihood that a given difference value corresponds to each respective model; (Herzog,COL10,line 30-36,the training data residuals(i.e. difference value) are next used by a compute nominal residual probability density function (PDF) procedure 48 to create a fault detection model 54(i.e. respective model) for each monitored signal)
applying a probabilistic rule to determine, for each of the models, a probability that the corresponding model output matches the received sensor data; (Herzog, Fig 9, 3rd box, by fitting a standard Gaussian PDF to the computed training data residuals and then adding successive higher order terms of a remainder function to the standard Gaussian PDF until an adequate fit (i.e. match)is produced)
outputting an indicator of a defined condition corresponding to a model having the highest match probability (Herzog, COL10, line 36-40, the fault detection models 54 is typically comprised of mathematical descriptions of the probability density function that best characterizes or best fits(i.e. highest match probability) the training data residual for the monitored signal. The training data is presumed to accurately characterize the expected normal operating states (i.e. indicator of defined condition)of the asset 12)

However combination of Bharadwaj and Herzog is silent with regards to 
applying one or more preprocessing corrections to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data;
Dave teaches 
Applying one or more preprocessing (Para [0062], line 1-8, Also in Fig 22, showing preprocessing steps) corrections (Para[0063], line 12-16, “The signal should be corrected for the various optical attenuations that have occurred through beam splitting as well as the correction for the remote location of the molten region 305 on the work piece 304 that resulted in the optical emission 306 of which a portion 307 was collected.”) to sensor data from at least one of the plurality of sensors the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data (Para[0063], line 1-7 , “This reflected optical beam 307 then makes its way through a series of analytical instruments. Abeam splitter 308 sends a portion of the beam to a photodiode 309. Photodiode 309 (i.e. sensor) can be capable of sensing a range of frequencies at a high enough speed and recording rate (i.e. intensity level.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include applying one or more preprocessing corrections to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data as taught by Dave in view of Bharadwaj and Herzog for the purpose of adding dynamic correction to the manufacturing process .Therefore , this technique will ensure less defects in the final product by adjusting the process variable dynamic way.

Regarding Claim 16 the combined art of Bharadwaj, Herzog, and Dave teaches, the computer readable storage medium of claim 15, 
the method further comprises tagging the received sensor data with an identifier of a first part of the one or more parts (Bharadwaj, Para [0006], line 16-22, in view of drawing in Fig. 6 of instant application “laser power” can be one of the tag .In prior art the sensor data may include time series laser power data as a proposed tag).

Regarding Claim 17 the combined art of Bharadwaj, Herzog, and Dave teaches, the computer-readable storage medium of claim 15,
Bharadwaj further teaches the method further comprises tagging the received sensor data to indicate whether the laser was on or off when the sensor data was produced (Bharadwaj, Para [0023], line 8-12, the example monitoring sensors 110 may also include sensors configured to provide time series laser power data (i.e. based on laser power level the laser’s on and off state can be determined)).

Regarding Claim 18, the combined art of Bharadwaj, Herzog, and Dave teaches, the computer-readable storage medium of claim 15,
Bharadwaj further teaches wherein the defined condition is one of (I) a fault condition or (ii) a quality metric. (Bharadwaj, Para [0025], fault classification module 116 configured to predict fault conditions)

Regarding Claim 19 the combined art of Bharadwaj, Herzog, and Dave teaches,
the computer-readable storage medium of claim 15, 
Bharadwaj further teaches where at least one of the plurality of models is a model trained (Bharadwaj, Para[0028], the example DNN 118 is trained through computing and correcting a neural network model for the example material property prediction module 114 and the example fault classification module 116 based on an “error estimator” metric to determine a final weight for each node in the neural network model) using an induced occurrence of one or more defined conditions.(defined condition means fault condition) .
Regarding Claim 20, the combined art of Bharadwaj, Herzog, and Dave teaches, the computer-readable storage medium of claim 15, 
Bharadwaj further teaches wherein the one or more defined conditions includes at least one of a fault condition and a quality condition. (Bhardwaj, Para [0025], fault classification module 116 configured to predict fault conditions).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862